United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 09-1410
                                    ___________

Lindsey K. Springer,                   *
                                       *
             Appellant,                *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * Western District of Missouri.
Springfield Business Journal; Martin   *
Dingman; Shane Grady, Matt Wagner, *         [UNPUBLISHED]
                                       *
             Appellees.                *
                                  ___________

                              Submitted: January 29, 2010
                                 Filed: February 4, 2010
                                  ___________

Before BYE, RILEY, and SHEPHERD, Circuit Judges.
                            ___________

PER CURIAM.

       Lindsey Springer appeals the district court’s1 adverse judgment in his diversity
action alleging defamation. After careful review, we find his arguments to be without
merit. See Schaaf v. Residential Funding Corp., 517 F.3d 544, 549 (8th Cir.) (de novo
standard of review for Rule 12(b)(6) dismissal), cert. denied, 129 S. Ct. 222 (2008),
Johnson v. Blauket, 453 F.3d 1108, 1112 (8th Cir. 2006) (de novo standard of review


      1
        The Honorable Sarah W. Hays, United States Magistrate Judge for the Western
District of Missouri, to whom the case was referred for final disposition by consent
of the parties pursuant to 28 U.S.C. § 636(c).
for summary judgment decision); Pony Computer, Inc. v. Equus Computer Sys. of
Mo., 162 F.3d 991, 996 (8th Cir. 1998) (determination that claim is ripe for summary
judgment is reviewed for abuse of discretion); Perkins v. Spivey, 911 F.2d 22, 28 n.6
(8th Cir. 1990) (noting that otherwise proper ruling is not erroneous merely because
it has incidental effect of precluding jury trial). Accordingly, we affirm. See 8th Cir.
R. 47B.
                          ______________________________




                                          -2-